               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

JOHN HENRY RAMIREZ,                           *
                                                   Civil Action No. 4:21-cv-2609
                   Petitioner,                *

      v.                                      *

BRIAN COLLIER, et al.                         *

                  Respondent.                 *

                            CAPITAL CASE
                       PENDING EXECUTION DATE:
                            September 8, 2021

          RAMIREZ’S REPLY TO STATE’S RESPONSE TO
              MOTION FOR STAY OF EXECUTION
       PENDING DISPOSITION OF PLAINTIFF’S COMPLAINT
        FILED PURSUANT TO 42 U.S.C. § 1983 (DOC. NO. 13)

     Plaintiff Ramirez replies to Doc. No. 13 as follows.

                                 INTRODUCTION

     Justice Kavanaugh recently issued a dissent as follows:

     [I]t seems apparent that States that want to avoid months or years of litigation
     delays because of this RLUIPA issue should figure out a way to allow spiritual
     advisors into the execution room, as other States and the Federal Government
     have done. Doing so not only would satisfy inmates’ requests, but also would
     avoid still further delays and bring long overdue closure for victims’ families.

     Dunn v. Smith, 141 S. Ct. 725, 726-27 (2021).




                                          1
      In the Defendants’ view, their most recently revised policy clears the hurdle

because a spiritual advisor may be inside the execution chamber—he just may not

minister, or speak, or pray audibly, or do anything else. Ramirez submits that this is

not what Justice Kavanaugh had in mind. The State’s hostility to Pastor Dr. Moore’s

prayers is only inviting another of the “litigation delays” that his dissent counseled

prison officials to avoid.

I.    PREVARICATING POLICIES ON SPIRITUAL ADVISORS KEEPS SHIFTING TO
      WHATEVER TDCJ THINKS CAN CLEAR THE SUPREME COURT’S
      IRREDUCIBLE MINIMUM UNDER THE FIRST AMENDMENT AND RLUIPA.

      It is dizzying to watch the prevaricating policies TDCJ keeps spinning around.

Defendants’ response begins by conceding it acted unconstitutionally two years ago.

The Supreme Court “[found] TDCJ’s former policy unconstitutional for its

denominational discrimination…”. Doc. No. 13, p. 6.

      The next step in the Defendants’ reasoning is that the TDCJ responded by

promulgating a new policy of dubious constitutionality—which it subsequently

abandoned. Compare Doc. No. 13, p. 7 (“Shortly after Murphy’s execution was

stayed, TDCJ changed its protocol such that no religious advisors were permitted in

the execution chamber.”) with Doc. No. 13, p. 8 (“TDCJ released a revised

Execution Procedure on April 21, 2021, which delineates a process for the approval

of an inmate’s spiritual advisor to be present in the execution chamber at the time of

the execution.”).

                                           2
      Curiously, the Response brief urges this Court to fault Ramirez with delay

(“Ramirez waited four months before requesting from TDCJ the accommodation he

now seeks.” Doc. No. 13, p. 24), when TDCJ did not publish its “Policy Number

Three” until months after Judge Galvan of the 94th District Court of Nueces County

signed the current death warrant. In other words, Ramirez filed a new 1983 suit only

after TDCJ took its third bite at the apple is as many years.

II.   THE STATE’S HOSTILITY TO A CONDEMNED MAN’S MODEST AND
      REASONABLE RELIGIOUS ACCOMMODATION REQUEST IS DEMONSTRATED
      IN ITS RESPONSE BRIEF.

      There seems to be a thread of religious hostility throughout the State’s shifting

positions. The Response brief drives this point home in its section concerning

Eastern religions:

      [T]he relief Plaintiff seeks will require TDCJ to accommodate blessing
      rituals from other religions, too. Where a Protestant may request his
      pastor’s hands upon him as he passes, a Muslim may prefer for his
      body to be washed and shrouded immediately upon his passing, and a
      Buddhist, that his body be untouched for seven days after his death.

Doc. No. 13, p. 19.

      One must politely ask, what of it? The washing and shrouding a body and

untouching of a body for a respectful period hardly seem unduly burdensome. Please

note that the Defendants offer no citations in support of their contentions about these

putative- and evidently disfavored- burial rituals from other faiths, which one must

observe have been practiced uncontroversially for millenia.             Eastern faith

                                            3
hypotheticals seem to miss the point. No one in the case sub judice is requesting a

body to be washed or left untouched.

       By contrast, Ramirez has introduced Pastor Dr. Moore’s sworn statement,

who respectfully explains the assistance in death that mere Christianity seeks to

afford those facing imminent departure from this world. Mr. Ramirez’s requests are

modest and reasonable.

       Apparently, Defendants’ litigation strategy viz Doc. No. 13 is to hypothesize

burdens that the State does not actually bear in this case- in order to argue against

those polemical examples from the Muslim and Buddhist faiths they are so wary of

and inimical to. In United States v. Wilgus, the Tenth Circuit observed in the

analogous context of the Religious Freedom Restoration Act of 1993 that the

government need not “do the impossible—refute each and every conceivable

alternative regulation scheme” but need only “refute the alternative schemes offered

by the challenger.” 638 F.3d 1274, 1289 (10th Cir. 2011). Regardless, because the

Defendants want to argue against a heightened burden they perceive from disfavored

Eastern religions, the best course would be for this Court to stay the September

execution-as State agreed to do last year- and for the Defendants to obtain and

provide opinions of their own experts in religion, as appropriate.

III.   RAMIREZ’S RELIGIOUS BELIEFS AND DR. MOORE’S REQUEST TO ASSIST A
       MEMBER OF HIS CHURCH ARE SINCERE.


                                           4
       The Supreme Court has made clear that courts should not inquire into whether

a prisoner prefers one sort of religious exercise over another. Holt v. Hobbs, 574

U.S. 352, 362 (2015) (holding the District Court erred by inquiring into whether all

Muslims believe that men must grow beards); Burwell v. Hobby Lobby Stores, Inc.,

573 U.S. 682, 725 (2014) (declining to question whether sincerely held beliefs “are

mistaken or insubstantial”); see also Cambridge Christian School, Inc. v. Fla. High

School Athletic Ass’n, Inc., 942 F.3d 1215, 1247-1248 (11th Cir. 2019) (“The

Supreme Court itself has consistently refused to question the centrality of particular

beliefs or practices to a faith, or the validity of particular litigants’ interpretations of

those creeds.”); (“In short, courts must not presume to determine the place of a

particular belief in a religion or the plausibility of a religious claim.”).

       Unfortunately, the Defendants’ hostility to Ramirez’s religious precepts is

expressed throughout Doc. No. 13. For example, on page 14, the Defendants write,

“it does not allow the hands-on Protestant blessing (that he recently decided his

religious beliefs require).” (Emphasis added). The Defendants inappropriately

question the sincerity of Ramirez’s religious beliefs, implying they are recently

adopted for self-aggrandizement. Is it a legal parameter that protection of RLUIPA-

no less the Free Exercise Clause- is “not limited to beliefs which are shared by all of

the members of a religious sect.” Thomas v. Review Bd. of Indiana Employment

Security Div., 450 U.S. 707, 715–716, 101 S.Ct. 1425, 67 L.Ed.2d 624 (1981).

                                              5
      One must pause to note two passing points. First, does society welcome

sincere changes of heart by criminals when they occur? Of course. See, e.g.,

Dostoyevsky, Fyodor, “Crime and Punishment,” (Emero Publishing 2012)

(Raskolnikov expresses remorse. “How it happened he himself did not know, but

suddenly it was as if something lifted him and flung him down at her feet. He wept

and embraced her knees.”); Dostoyevsky, Fyodor, “White Nights,” The Best Short

Stories of Fyodor Dostoevsky (ed. Modern Library, 2012) (ISBN: 9780307824080)

(“I am told that the proximity of punishment arouses real repentance in the criminal

and sometimes awakens a feeling of genuine remorse in the most hardened heart; I

am told this is due to fear.”).

      Second, does not Jesus himself inform that all may find salvation at the door

of death? See Bible, Luke 23:32-43 (“And he said unto Jesus, Lord, remember me

when thou comest into thy kingdom. And Jesus said unto him, Verily I say unto thee,

To day shalt thou be with me in paradise.”) (King James version).

      In any event, Rameriz’s Christian faith is long standing, not recently

converted. Pastor Dr. Moore has ministered to Ramirez since 2016 and that the

“hands-on Protestant blessing” is part of his ministrations. See Exhibit 2 (affidavit).

If the State would like to depose Pastor Moore to explore Ramirez’s “sincerity,” it

may do so: attached as Exhibit 1 to this reply is Dr. Moore’s current CV. Dr. Moore

is a graduate of Baylor University (B.A. in religion and history) and Southwestern

                                            6
Baptist Theological Seminary (Masters of Divinity and Ph.D. in Old Testament).

Pastor Moore is an ordained minister who leads a congregation of roughly 200

people at Second Baptist Church in Corpus Christi, Texas. See https://2bc.org/about-

us/.

       Defendants are correct that Pastor Moore agreed to attend the State’s “spiritual

advisor training” on August 26 in a Huntsville shopping mall. Defendants’ counsel

insisted that Pastor Moore appear unrepresented by counsel:

       This email is to advise you that only Mr. Ramirez’s spiritual advisor
       will be permitted to attend the orientation. The orientation is not an
       open forum and attorneys will not be permitted to attend.

       AAG Leah O’Leary, August 19, 2021 email (see Doc. No. 12, p. 7).

       Below is the “Spiritual Advisory Participation and Non-Disclosure

Agreement” that Pastor Moore was inveighed upon to sign; please note that none

of the named Defendants in the case sub judice apparently attended the meeting- or

signed this putative ‘agreement. One “C.J. Hazelwood” signed as a “witness”; the

name of the other “witness” is not legible in its cursive signature.

       Also, please note that the copy reproduced below is the best that Counsel

can get on the short timeline between the “training” that the Defendants set for the

same day as the due date for the instant Reply brief. If the opportunity presents

itself, Counsel can supplement the record with a fresh affidavit from Pastor Moore.



                                            7
8
      One glaring legal problem is manifest in the third paragraph of this

“Spiritual Advisory Participation and Non-Disclosure Agreement”:

      [I]f I engage in behavior deemed by the CID Director or designee to be
      disruptive to the execution procedure, I will be subject to immediate removal
      from the execution chamber and the TDCJ Huntsville Unit.


      The final paragraph instantiates the religious ‘gag order’ by making Dr.

Moore susceptible to state criminal prosecution if he “discloses information

learned or obtain through participation as a spiritual advisor.”

      There is a chasm between General Counsel’s letter (on official TDCJ

stationary; see Doc. No. 12, Exhibit 7) and this “Spiritual Advisory Participation

and Non-Disclosure Agreement.” General Counsel was explicit that Pastor Moore

may not pray out loud; but the ‘agreement’ that Dr. Moore was forced to sign

earlier today leaves whatever conduct is permitted- or prohibited- to the whim and

caprice of the Director during the execution.

      In sum, the Defendants know that their latest ‘new’ policy is just as

unconstitutional as the one struck down in Murphy, as well as the second policy

that they walked away from months after Judge Galvan signed the current death

warrant. The document handed to Pastor Moore earlier today may well be

deliberately vague about the un-constitutional details, but the official letter from

General Counsel is pellucid. The Defendants cannot hide the un-constitutional


                                            9
policy they intend to affect during the execution by talking about it only in

generalized and abstract terms a priori. Nor can the State insulate an un-

constitutional policy from review by threatening Pastor Moore with some future

criminal prosecution or civil penalty if he dares to talk about it. In sum, the State

cannot get away with violating the First Amendment’s religious protections by

violating its free speech protections.

IV.   TDCJ SEEKS TO IMPOSE A RELIGIOUS GAG ORDER.

      Most of pages 5-6 of Doc. No. 13 are devoted to various grievances filed by

Ramirez and TDCJ’s responses. A significant problem, however, is that TDCJ has

enhanced the magnitude of its Constitutional violations since this case began.

Attached as an exhibit to Ramirez’s amended petition is a letter from that agency’s

General Counsel letter on official State stationary, dated August 19. In relevant part,

General Counsel explains as follows on the reproduced portion of the letter on the

following page:




                                           10
      In other words, the Defendants are imposing what may be fairly described as

an unholy Trinity of constitutional violations: 1) vocal prayer by a spiritual minister

is prohibited as a member of his Church and his flock is dying; 2) a pastor may not

read Scripture from the Bible aloud to his dying parishioner, and 3) Ramirez will not

be able to hear any of the spiritual words of comfort by his Church and minister, or

the Word of God, or the Holy Scriptures, all banned by the Defendants. These

restrictions unreasonably burden Ramirez’s religious beliefs when they matter most.
                                           11
V.    THE DEFENDANTS’ SUBSTANTIVE ARGUMENTS ABOUT RLUPIA ARE
      INCORRECT.

      A.     Ramirez’s Case Stands on its Own Feet.

      In the State’s urged conception, Ramirez is a tag-along case who is just trying

to mirror-image the litigation success in Murphy. Doc. No. 13, p. 9 (Ramriez “poses

to the Court the possibility that he might meet the substantial-case burden because

Murphy did.”). Incorrect.

      B.     States’ Hostilities to Plenary Spiritual Advisories Have Elicited
             Stays of Execution Across the Country in Recent Past.

      As an initial matter, numerous executions across the country have been stayed

recently on spiritual advisor grounds. As the State mentions, in June 2020, the

Supreme Court granted a stay of execution and ordered the district court to develop

a narrow factual issue: “whether serious security problems would result if a prisoner

facing execution is permitted to choose the spiritual advisor the prisoner wishes to

have in his immediate physical presence during the execution.” Gutierrez v. Saenz,

141 S. Ct. 127, 128 (2020) (mem.) (emphasis added).

      In compliance with the Court’s order, the district court considered the

evidence and briefs submitted by the parties and concluded that “no serious security

problems would result” if death-sentenced inmates were permitted to have the

spiritual advisors of their choosing to be present with them inside the execution

chamber. Gutierrez v. Saenz, Case No. 19-cv-185 (S.D. Tex. 2019), Doc. 124, p. 2.

                                          12
      Upon review of the trial court’s findings, the Supreme Court granted

certiorari, vacated the Fifth Circuit’s order, and remanded the case to the Fifth

Circuit with instructions to remand to the district court for “further and prompt

consideration” of Gutierrez’s claims regarding the presence of a spiritual advisor

inside the execution chamber. Gutierrez v. Saenz, No. 19-8695, 141 S. Ct. 1260 (Jan.

25, 2021) (mem).

      Another execution was halted in Dunn v. Smith, 141 S. Ct. 725, 726 (February

11, 2021). Please note the bolded language below—“by his side”—which shows

that the Supreme Court does not countenance the “substantial physical distance” that

TDCJ insists must separate Pastor Moore from Ramirez’s side during the execution:

      The State can do a background check on the minister; it can interview
      him and his associates; it can seek a penalty-backed pledge that he will
      obey all rules. See Dunn v. Ray, 586 U. S. ___, ___, 139 S. Ct. 661, 203
      L. Ed. 2d 145 (2019) (Kagan, J., dissenting) (slip op., at 2). What the
      State cannot do, consistent with strict scrutiny, is simply presume that
      every clergy member will be untrustworthy—or otherwise said, that only
      the harshest restriction can work. See Holt, 574 U. S., at 369, 135 S. Ct.
      853, 190 L. Ed. 2d 747.

      For these reasons, the Eleventh Circuit was right to bar Alabama from
      executing Smith without his pastor by his side.

      (Emphasis added).

      By contrast, we know from General Counsel’s August 19 letter that Pastor

Moore decidedly cannot be “by [Ramirez’s] side” because “TDCJ will not disclose

the precise distance of the spiritual advisor from the inmate while inside the

                                          13
execution chamber.” Surely, the Defendants believe that the further away Pastor

Moore is from Plaintiff the better; but any such physical distances stand at the polar

opposite of the pastor being “by his side.”

      C.     The Prison Doctor Must Touch Ramirez’s Hand to Pronounce
             Him Dead. Why Can Pastor Moore Not Touch the Other Hand?

      The Religious Land Use and Institutionalized Persons Act (RLUIPA)

provides “expansive protection” for prisoners’ religious liberty. Holt v. Hobbs, 574

U.S. 352, 358 (2015). Under that statute, a prison may not “impose a substantial

burden” on a prisoner’s “religious exercise” unless doing so satisfies the Supreme

Court’s strict-scrutiny test: The challenged policy must be “the least restrictive

means of furthering [a] compelling governmental interest.” 42 U.S.C. § 2000cc–

1(a). That standard is “exceptionally demanding.” Holt, 574 U.S. at 364. If any “less

restrictive means is available for the Government to achieve its goals, then the

Government must use it.” Id., at 365.

      There is no point at which TDCJ’s current policy will afford Pastor Moore the

chance to lay his hands on Ramirez. Not during the hours before the execution. Not

during the execution. Not even after the execution. We know this because General

Counsel’s August 19 letter tells us that prayers may only occur “between 3:00 and

5:00 at the Huntsville unit.” But there are no contact visits in Huntsville. And Pastor

Moore must stand like a potted plant “in a corner of the room” until he is told to


                                           14
leave after the execution concludes.

      In other words, while there are less restrictive methods available, the

Defendants do not even attempt to satisfy them. Ramirez has shown a substantial

likelihood of success on the merits of his claims.

                                 CONCLUSION

      There is a likelihood that this Court will find that Ramirez’s execution

September 9, 2021, pursuant to Defendants’ policies, would violate the First

Amendment and the RLUIPA. If a stay is not granted, Ramirez will suffer an

irreparable injury. He will be executed while being denied his right to exercise his

religion. This injury outweighs the costs, if any, incurred by the Defendants if they

are forced to reschedule Ramirez’s execution for a later date, just as they did last

year. Accordingly, Ramirez is entitled to a stay of execution so that this Court can

consider his complaint filed pursuant to 42 U.S.C. § 1983. Ramirez is also entitled

to a stay until the Defendants are able to and agree to carry out his execution in a

manner consistent with the U.S. Constitution and federal law.

                          Respectfully submitted this 26th day of August 2021,

                                                     /s/ Seth Kretzer
                                                     _________________________
                                                     Seth Kretzer

                                                     seth@kretzerfirm.com
                                                     TBN: 24043764
                                                     9119 South Gessner, Suite 105

                                           15
                                                 Houston, TX 77054
                                                 Ph: 713 775 3050
                                                 Fax: 713 929 2019

                       CERTIFICATE OF SERVICE

      I certify that I have served the foregoing Reply via the Court’s CM/ECF

system on Counsel for Respondent, Ms. Jennifer Morris, on this the 26th day of

August 2021.

                                    /s/ Seth Kretzer
                                   Seth Kretzer




                                      16
